DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.
Information Disclosure Statement
The information disclosure statement filed 04/03/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there appear to be missing numbers in the items that have been identified. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the elastic first strap" in line nine (order should be reversed). There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “configured to at least one of the first strap, the second strap, or the third strap”, where the first and third strap lacks antecedent basis, and the phrase itself is unclear as the reader is unsure what the plurality of wires are configured to do with the straps. 
Claims 9-10 recite the limitation "the first strap" and the “third strap” in line two and the “first, second, and third straps” in line one. There is insufficient antecedent basis for this limitation in the claim. The phrasing should remain consistent throughout the claims as “first elastic strap”, “second strap”, and “third elastic strap” based off of claim 1.
Claim 11 recites the limitation “a front inelastic portion comprising, and”, where it is unclear what it is comprising as the next limitation is clearly part of the central pressure strap and not part of the front inelastic portion.
Claims 15 is similar to claim 7 in line 5 in that the “plurality of wires are configured to the central pressure distribution strap” which again is unclear.
Claim 18 recites the limitation "the second strap" in lines 2-3, where it should have likely been the central strap of claim 16. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price US Patent 3,998,213 (hereinafter Price).
Regarding claim 11, Price discloses an electroencephalography (EEG) headset (Figures 1-4) comprising: a central pressure distribution strap (strap 7, best seen in Figure 2, column 4 lines 50-55 mentions the straps are elastic in nature) comprising: a front inelastic portion (both elements 19 and 23 meet the limitation, though for purposes of the remainder of the dependent claims the forward-most element 23 will be utilized which is made of plastic), and a posterior inelastic portion (both elements 21 and 23 meet the limitation however the rear-most element 23 along strap 7 is being utilized) joined to the front inelastic portion by at least one elastic portion (element 7 is elastic along the length); and at least one EEG electrode coupled to the central pressure distribution strap (elements 35 along the length of 7 via inelastic portions 23, also shown in Figure 5).
Regarding claim 12, Price discloses that the central pressure distribution strap comprises a topside inelastic portion (element 23 right at the top of the user’s head); and the at least one elastic portion of the central pressure distribution strap (element 7) 
Regarding claim 13, Price discloses at least one elastic strap (element 13); and wherein the topside inelastic portion of the central pressure distribution strap is stitched to an elastic strap from among the at least one elastic strap (strap 13 connects to strap 7 at what is shown in Figure 5, element 23). 
Regarding claim 15, Price discloses that the at least one EEG electrode is configured to contact a user’s head when the headset is worn by a user (Figures 1-4); and the headset further comprises a plurality of wires for the at least one EEG electrode and configured to be on* the central pressure distribution strap (elements 29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 6-8, 10, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Stoler US Publication 2005/0197556 (hereinafter Stoler).
Regarding claim 1, Price discloses an electroencephalography (EEG) headset (Figures 1-4) comprising: a first elastic strap extending from a first side of the headset to a second side of the headset along a topside of the headset (strap 7); a second strap comprising at least one inelastic portion and at least one elastic portion (strap 13 with the elastic portions being along its length and the inelastic portions being located at 23); at least one electroencephalogram (EEG) electrode coupled to the second strap (elements 35); and a plurality of connectors that couple the elastic first strap, the second strap, or the third elastic strap (elements 41/43 which connect the straps together), but is silent on the third strap being under the headset.
Stoler teaches an EEG monitoring headset that includes a series of straps (first strap 11, second strap 10, and a third strap unlabeled in Figure 1, but is the strap beneath the chin of the user, later labeled element 12 in the written disclosure at [0057]-[0058]) that couples the first elastic strap to the third elastic strap (all three straps are 
Regarding claim 2, Price discloses that the plurality of connectors comprises: a first set of connectors that couples the second strap to the first elastic strap (elements 41/43); a second set of connectors (also 41, 43) which are at each junction between traps), however is silent on the third strap.
Stoler teaches an EEG monitoring headset that includes a series of straps (first strap 11, second strap 10, and a third strap unlabeled in Figure 1, but is the strap beneath the chin of the user, later labeled element 12 in the written disclosure at [0057]-[0058]) that couples the first elastic strap to the third elastic strap (all three straps are coupled together, as per Figure 1 and can be permanent or detachable as per [0057]). It would have been obvious to the skilled artisan before the effective filing date to utilize the chin strap (third strap) as taught by Stoler with the device of Price in order to aid in securing the headband in place to aid in keeping good electrode contact during use (as per Stoler [0058]).
Regarding claim 3, Price discloses that the at least one inelastic portion of the second strap comprises: a front inelastic portion (element 23, front-most element 23/3 shown in Figure 3); and a rear inelastic portion joined to the front inelastic portion by the at least one elastic portion (elastic portions are the elongated portions along 7 between elements 3/23, with the rear inelastic portion 3/23 shown in Figure 4 along strap 7).

Regarding claims 6 and 8, Price discloses the straps in the claimed positions and that they are connected to each other at their ends as well as at the topside portion of the second strap, but is silent on the stitching but mentions that the portions can be attached via any known methods (column 7 lines 9-19). Stoler teaches that the straps can be stitched together ([0043]) and mentions as well that the various portions of the same strap can be also stitched together ([0052]), and further details that various means of connecting components of the present device are interchangeable with any other known means such as Velcro. It would have been obvious to the skilled artisan before the effective filing date to utilize the stitching technique as taught by Stoler with the device of Price as the methods of attaching the claimed components are art recognized equivalents of each other and would have produced predictable results (of connecting the components together).
Regarding claim 7, Price discloses that the at least one EEG electrode is configured to contact a user’s head when the headset is worn by a user (Figures 1-4); and the headset further comprises a plurality of wires for the at least one EEG electrode 
Regarding claim 10, Price in view of Stoler discloses an arrangement of the first, second, and third straps is configured to evenly distribute pressure among the at least one EEG electrode (the resultant combination includes the same straps made of the same compositions at the same locations and by extension would have been fully capable of performing the claimed functional language without any additional structural modification).
Regarding claim 16, Price discloses an electroencephalography (EEG) headset (Figures 1-4) comprising: a central strap configured to be placed over a crown of a head when worn (element 7, best seen in Figure 2), the central strap comprising front and back inelastic portions joined by at least one elastic portion (element 7 has elastic portions along its length and includes inelastic portions at 23 made of plastic that are shown in Figure 2 as elements 3); at least one EEG electrode coupled to the central strap (element 35, which can be seen in Figure 2 along strap 7); and a top elastic strap extending across the central strap from the first side of the headset to the second side of the headset (strap 13), the top elastic strap coupled to the central strap and to the chin strap by a plurality of connectors (each of the inelastic portions 3 includes two connectors 41/43 at each junction which is also shown between the two straps at Figure 2, though Price is silent on the chin strap).
Stoler teaches an EEG monitoring headset that includes a series of straps (Figure 1, with a chin strap unlabeled in the figure but later labeled element 12 in the written disclosure at [0057]-[0058]) that extends from a first side of the headset to a 
Regarding claim 17, Price discloses that the central strap (element 7) comprises a topside inelastic portion (elements 3/23 depending on the Figure being viewed); the at least one elastic portion of the central strap comprises: the at least one elastic portion of the second strap (elements 3/23) comprises: a first elastic portion that joins the front inelastic portion to the topside inelastic portion and a second elastic portion that joins the posterior inelastic portion to the topside inelastic portion (there are elastic portions of 7 between each of the inelastic portions 23, see Figure 2).
Regarding claim 19, Price as modified by Stoler discloses that the topside inelastic portion of the central strap is stitched to a portion of the top elastic strap  (see contents of rejected claim 6 above, where the central strap is equivalent to the first strap of claim 1). It would have been obvious to the skilled artisan before the effective filing date to utilize the stitching technique as taught by Stoler with the device of Price as the methods of attaching the claimed components are art recognized equivalents of each other and would have produced predictable results (of connecting the components together).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Stoler, and in further view of Henderson et al. US Patent 4,928,696 (hereinafter Henderson).

 Henderson teaches an EEG monitoring headset that includes three EEG electrodes that are coupled to the front portion of the second strap and configured to contact a forehead of a user’s head when worn by the user (electrodes 70). The electrodes and the placement are what is being relied upon, not the specific material. Utilizing three electrodes (more commonly known as Fp1-2 and FpZ) on the forehead of the wearer are part of the industry standard 10-20 EEG electrode placement system, where the user can place electrodes in any one of several known locations depending on the desired sensing area. Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the additional electrodes as taught by Henderson with the device of Price as predictable results would have ensued (standard EEG monitoring using the 10-20 electrode placement system).
Regarding claim 18, see contents of rejected claim 5 above.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Stoler, as applied to claims 1 and 16 respectively, and in further view of Levendowski et al. US Patent 6,161,030 (hereinafter Levendowski).
Regarding claim 9, Price is silent on the ring connectors. Levendowski discloses 
An EEG monitoring device that includes a first strap, the second strap, and the third strap are ring straps (Figure 2 which shows the straps being connected to each other 
Regarding claim 20, Price as modified by Stoler teaches the straps as mentioned above, but are silent on the ring connectors. Levendowski teaches the ring connectors around the ring straps as mentioned above (see contents of rejected claim 9). It would have been obvious to the skilled artisan before the effective filing date to utilize the ring connectors in lieu of the connectors 41/43 of Price at the strap junctions as they are art recognized equivalents for connecting two strap and would have produced predictable results (again of connecting two straps).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Henderson.
Regarding claim 14, see contents of rejected claim 5 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.M.A/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794